DETAILED ACTION
Application 16/484019, “CORE-SHELL-COMPOSITE PARTICLES FOR LITHIUM-ION BATTERIES”, is the national stage entry of a PCT application filed on 2/7/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 5/5/21.  

Information Disclosure Statement
The IDSs filed on 2/19/21 and 3/18/21 have been considered.  It is noted that the IDSs filed on 2/19/21 and 3/18/21 purport to include English Machine Translations of applications JP 3987853B2, KR 20140085822 and DE102014211012AI; however, the extent of the translations appears to be English abstracts, not full machine translations.  Nevertheless, the English abstracts provide a concise explanation of the relevance of the non-English references as required for compliance with 37 CFR 1.98(a)(3)(i).   See MPEP 609.04(a) for more detail on the scope of consideration by the Examiner of non-English references filed without English language translation.

Response to Arguments
Applicant’s arguments filed on 5/5/21 have been considered but are moot because the new ground of rejection relies on Liu rather than Hwang, argued against in the remarks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the recitation, “the total amount of conductive additives is less than 100 ppm…” is unclear.  More specifically, base claim 1 has required that “the core optionally contains one or more conductive additives selected from” a listed Markush group.  Now claim 11 requires that the total amount of conductive additives is less than 100 ppm.  It is unclear if i) the “total amount” of conductive additives is only taken to mean conductive additives contained within the core, and ii) if the total amount of conductive additives is intended to include conductive additives other than those listed in the Markush group of claim 1.  
It is noted that the phrase “the total amount of conductive additives” of claim 11 lacks proper antecedent basis because “conductive additives” does not necessarily refer to the conductive additives of claim 1.  For comparison, it is further noted that claim 1 refers to “these
For the purposes of the art rejections below, claim 11 is interpreted to require that the additives contained in the core previously required to be included in a total amount not exceeding 1%, are further required to be present in a total amount not exceeding 100 ppm. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Yushin (US 2014/0057179) and Aoyama (JP 2003-007342).
Regarding claims 1, 3-6, and 11-13, Liu teaches a lithium ion battery whose anode is based on an anode material (paragraph [0002, 0011-0013, 0021, 0051]) comprising: composite particles (Figure 4), wherein a core of the composite particles is a porous is a carbon-based matrix (item 1 is a core without an external shell; paragraph [0040]) containing silicon particles (items 3, paragraph [0040]) and pores (items 2, paragraph [0040]).

Claim 1 further requires that the average diameter of the pores is 50 nm to 22 microns, while claim 4 further narrows the pore average diameter to 65 nm to 19 claim 5 further requires that the total pore volume of the composite particles is from 0.3 to 2.4 times the volume of the silicon particles present in the composite particles, and claim 6 further requires that the pores of the matrix contain silicon particles and the ratio of the diameter of the pores of the matrix to the diameter of the silicon particles is from 1.1 to 3.
Liu further teaches the silicon particles having diameter of 30 nm to 1 micron (paragraph [0013]), and wherein a ratio of the volume of the pores of the matrix containing silicon particles to a volume of the silicon particles is 1.0 to 3.0 (paragraph [0015]).
Liu does not expressly teach the pores having an average diameter of from 65 nm to 19 microns.  However, taking the volume of the pores as one to three times the volume of the silicon particles suggests a range of size for the pores lying within or at least substantially overlapping the claimed range.  Accordingly, the claimed pore size range of claims 1 and 4, and the diameter ratios of claims 5 and 6 are found to be prima facie obvious over the teachings of the cited art.
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was obvious over and not patentably distinct from the prior art device (MPEP 2144.04 IVA).  In this case, the recitation of relative dimensions in claims 1 and 4-6 do not appear to lead to or otherwise suggest a difference in performance of the claimed particles, compared to the composite particles as taught by the cited art.  


Claim 1 as amended on 5/5/21 further requires that the core optionally contains one or more conductive additives selected from the group consisting of graphite, carbon black, carbon nanotubes, fullerenes, and graphene, with the proviso that the total amount of these conductive additives is ≤ 1 % by weight based on the total weight of the core-shell composite particles.  Claim 11 further requires that “the total amount of conductive additives is less than 100 ppm based on the weight of the core-shell particles”.  Claim 13 further requires that the core-shell composite particles contain no graphite.  Independent claim 12 is similar to claim 1, but requires that the core of the core-shell composite particles contain less than 1 weight percent graphite.
The core of Liu is taught (e.g. Figure 4) to include silicon particles (items 3), pore space (items 2) and a carbon matrix (item 1), the matrix formed by carbonization of a carbon precursor (paragraph [0024, 0049]).  Liu expressly distinguishes his inventive composite material from graphite-based carbon materials of the prior art (paragraph [0004]).  None of graphite or the conductive additives recited in claim 1 is taught to be an essential or desired component of the composite material core; therefore, their omission is inherent, or at least obvious as being the omission of a non-essential component (MPEP 2144.04 II).

Liu does not appear to teach an external nonporous* shell disposed on the core composite particle, the shell being a nonporous shell obtainable by carbonization of one or more carbon precursors.
In the battery art, Yushin teaches a silicon/carbon composite material comprising a silicon/carbon core (paragraphs [0037, 0045-0046]) surrounded by a carbon based coating as a protective layer which is impermeable to electrolyte solvent (paragraph [0067]).  Yushin further teaches the shell obtained by carbonization of one or more carbon precursors (paragraph [0093, 0118]).
It would have been obvious to a person having ordinary skill in the art to form on a protective shell on the core particle of Liu, the shell absent of pores greater than 10 nm [as in claim 3] so that the shell may be functional as an electrolyte impermeable protective layer to protect the core as taught by Yushin.  
It is noted that the requirement that the shell is “obtained by carbonization…” describes a manner of making the product, without implying any new and specific structure to the particle beyond that suggested by the cited art.  Such product-by-process limitations do not patentably limit product claims which are limited by structure (MPEP 2113).  
*It is noted that “nonporous” not interpreted to exclude pores, but is instead interpreted to describe a structure which is nonporous relative to the porous core, which contains pores of greater than 50 nm in diameter.  In other words, any structure which does not contain pores larger than 10 nm in diameter is interpreted to be “nonporous” in the context of the claimed invention.  This interpretation is confirmed by applicant on page 5 of the 5/5/21 remarks.

Claim 1 further requires that the anode material of the lithium ion battery, when fully charged, is only partially lithiated, which is not expressly taught by Liu.
However, as described in MPEP 2114, the manner of operating a device does not differentiate the device from the prior art.  In this case, the “fully charged” state of the battery is a controllable operating parameter than can be set and selected as a manner of operating the device, such that the “fully charged” state leaves the anode only partially lithiated.**  
**In support of this assertion by the Office, consider applicant’s published paragraph [0113], emphasis added, which clarifies that a lithium ion battery can be “configured and/or are generally operated in such a way that the material of the anode (anode material), in particular the core-shell composite particles, is only partially lithiated in the fully charged battery”.
Accordingly operating a battery such that ‘the anode material of the lithium ion battery, when fully charged, is only partially lithiated’ describes a manner of using the battery rather than a structural feature of the battery; therefore, this limitation does not patentably distinguish the claimed product from that of Liu.
Alternatively, in the battery art, Aoyama teaches that a battery comprising a negative electrode active material including silicon which is lithiated by lithium ions during charging should be less than fully lithiated at full charge for the benefit of avoiding undesirably large expansion of the active material (paragraph [0015]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the lithium ion battery of Liu such that the anode material of the 

Regarding claim 2, the cited art remains as applied to claim 1.  As previously described, Yushin teaches a shell obtained by carbonization of a precursor to protect the composite particle.  Yushin further teaches the precursor generally as being a polymer (e.g. paragraph [0118]), but does not expressly teach the polymer being selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms.
However, Liu does teach carbon source precursor material being of a type selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms (e.g. “sucrose” at paragraph [0024]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a material of a type selected from the group consisting of tars, pitches, hard carbon, soft carbon and hydrocarbons having from 1 to 20 carbon atoms as the precursor of the shell layer since this type of material was known in the art at the time of invention as useful specifically as the precursor material for providing a carbon component within a composite active material.  
It is noted that the requirement that the shell is “obtained by carbonization…” describes a manner of making the product, without implying any new and specific structure to the particle beyond that suggested by the cited art.  Such product-by-process limitations do not patentably limit product claims which are limited by structure (MPEP 2113).  


Regarding claim 8, Liu remains as applied to claim 1.  Liu does not appear to teach wherein the anode in the fully charged lithium ion battery is charged to an extent of from 800 to 1500 mAh/g, based on the mass of the anode.
However, Aoyama teaches that the amount of lithiation in the fully charged state should be simultaneously made high for the benefit of providing high capacity and made low for the benefit of inhibiting undesirable expansion.  These competing factors make the degree of lithiation a result-effective variable which is obvious to optimize as described in MPEP 2144.05.   
It would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the degree of lithiation of the anode active material in the charged state for the benefit of balancing the competing factors as taught by Aoyama.  Moreover, the degree of lithiation is coupled to the capacity of the battery; therefore, optimization so as to yield a fully charged lithium ion battery having a charged capacity of 800 to 1500 mAh/g is also obvious as being the optimization of a known result-effective variable.

Regarding claims 9, 10 and 15, Liu remains as applied to claim 1.  Liu does not appear to teach wherein i) the ratio of lithium atoms to silicon atoms in the fully charged anode material is ≤ 4.0 as in claim 9 or ≤ 2.6 as in claim 15, and ii) the capacity of the silicon of the anode material of the lithium ion battery is utilized to an extent of ≤ 80%, based on the maximum capacity of 4200 mAh per gram of silicon.

It would have been obvious to a person having ordinary skill in the art at the time of invention to lithiate only to a Li:Si ratio of 2.6 or less and to utilize a battery capacity ≤ 80% of the 4200 mAh per gram maximum capacity of silicon, for the benefit of insuring that undesirable swelling associated with over lithiation is avoided as taught by Aoyama.

Regarding claim 14, the cited art remains as applied to claim 1.  Claim 14 further requires that partial lithiation of the anode material is obtained by physical construction employing cell balancing.
This is a product-by-process limitation which does not necessarily impart any specific structure to the claim beyond that taught by the prior art.  As described in MPEP 2113, “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.

Regarding claim 16, the cited art remains as applied to claim 1.  Claim 16 further requires that pores in the carbon matrix are formed from removable pore formers.
This is a product-by-process limitation which does not necessarily impart any specific structure to the claim beyond that taught by the prior art.  As described in MPEP 2113, “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.
For completeness of record, it is noted that Liu does teach forming pors from removable pore formers (paragraphs [0050-0051]).

Regarding claim 17, the cited art remains as applied to claim 1.  Claim 17 further requires that the mean particle size of the silicon particles is ≥ 1 μm, a range not expressly taught by Liu.
However, it has been held that a prima facie case of obviousness exist where the range taught by the prior art overlaps the claimed range, or even lies close enough to the claimed range that substantially the same properties would be expected (MPEP 2144.05 I).
 In this case, Liu does teach the silicon particles having an average diameter of 30 nm to 1 μm (paragraph [0013]), overlapping the claimed range at least at 1 μm.  Thus, the claimed range is found to be obvious over Liu with at least the lower portion of the claimed range overlapping and being close enough to the range disclosed by Liu .  

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (CN 102623680), Yushin (US 2014/0057179), Aoyama (JP 2003-007342) and Hirowatari (US 2015/0303513).
Regarding claim 7, Liu remains as applied to claim 1.  Liu does not appear to teach wherein the ratio of the lithium capacity of the anode to the lithium capacity of the cathode is ≥ 1.15. 
In the battery art, Hirowatari teaches the ratio of the lithium capacity of the anode to the lithium capacity should preferably be between 2 and 6 for the benefit of optimizing space, capacity and cycle durability (paragraph [0038]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to set the ratio of the lithium capacity of the anode to the lithium capacity of the cathode to ≥ 1.15 for the benefit of optimizing space, capacity and cycle durability of the battery as taught by Hirowatari.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723